

115 HR 6040 RS: Contra Costa Canal Transfer Act
U.S. House of Representatives
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 649115th CONGRESS2d SessionH. R. 6040[Report No. 115–362]IN THE SENATE OF THE UNITED STATESSeptember 17, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesNovember 14, 2018Reported by Ms. Murkowski, without amendmentAN ACTTo authorize the Secretary of the Interior to convey certain land and facilities of the Central
			 Valley Project.
	
 1.Short titleThis Act may be cited as the Contra Costa Canal Transfer Act. 2.DefinitionsIn this Act:
 (1)Acquired landThe term acquired land means land in Federal ownership and land over which the Federal Government holds an interest for the purpose of the construction and operation of the Contra Costa Canal, including land under the jurisdiction of—
 (A)the Bureau of Reclamation; (B)the Western Area Power Administration; and
 (C)the Department of Defense in the case of the Clayton Canal diversion traversing the Concord Naval Weapons Station.
 (2)Contra Costa Canal AgreementThe term Contra Costa Canal Agreement means an agreement between the District and the Bureau of Reclamation to determine the legal, institutional, and financial terms surrounding the transfer of the Contra Costa Canal, including but not limited to compensation to the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093), equal to the net present value of miscellaneous revenues that the United States would otherwise derive over the 10 years following enactment of this Act from the eligible lands and facilities to be transferred, as governed by reclamation law and policy and the contracts.
			(3)Contra Costa Canal
 (A)In generalThe term Contra Costa Canal means the Contra Costa Canal Unit of the Central Valley Project, which exclusively serves the Contra Costa Water District in an urban area of Contra Costa County, California.
 (B)InclusionsThe term Contra Costa Canal includes pipelines, conduits, pumping plants, aqueducts, laterals, water storage and regulatory facilities, electric substations, related works and improvements, and all interests in land associated with the Contra Costa Canal Unit of the Central Valley Project in existence on the date of enactment of this Act.
 (C)ExclusionThe term Contra Costa Canal does not include the Rock Slough fish screen facility. (4)ContractsThe term contracts means the existing water service contract between the District and the United States, Contract No. 175r–3401A–LTR1 (2005), Contract No. 14–06–200–6072A (1972, as amended), and any other contract or land permit involving the United States, the District, and Contra Costa Canal.
 (5)DistrictThe term District means the Contra Costa Water District, a political subdivision of the State of California. (6)Rock Slough fish screen facility (A)In generalThe term Rock Slough fish screen facility means the fish screen facility at the Rock Slough intake to the Contra Costa Canal.
 (B)InclusionsThe term Rock Slough fish screen facility includes the screen structure, rake cleaning system, and accessory structures integral to the screen function of the Rock Slough fish screen facility, as required under the Central Valley Project Improvement Act (Public Law 102–575; 106 Stat. 4706).
 (7)Rock Slough fish screen facility title transfer agreementThe term Rock Slough fish screen facility title transfer agreement means an agreement between the District and the Bureau of Reclamation to— (A)determine the legal, institutional, and financial terms surrounding the transfer of the Rock Slough fish screen facility; and
 (B)ensure the continued safe and reliable operations of the Rock Slough fish screen facility. (8)SecretaryThe term Secretary means the Secretary of the Interior.
			3.Conveyance of land and facilities
 (a)In generalNot later than 180 days after the date of enactment of this Act, in consideration for the District assuming from the United States all liability for the administration, operation, maintenance, and replacement of the Contra Costa Canal, consistent with the terms and conditions set forth in the Contra Costa Canal Agreement and subject to valid existing rights and existing recreation agreements between the Bureau of Reclamation and the East Bay Regional Park District for Contra Loma Regional Park and other local agencies within the Contra Costa Canal, the Secretary shall offer to convey and assign to the District—
 (1)all right, title, and interest of the United States in and to— (A)the Contra Costa Canal; and
 (B)the acquired land; and (2)all interests reserved and developed as of the date of enactment of this Act for the Contra Costa Canal in the acquired land, including existing recreation agreements between the Bureau of Reclamation and the East Bay Regional Park District for Contra Loma Regional Park and other local agencies within the Contra Costa Canal.
				(b)Rock Slough fish screen facility
 (1)In generalThe Secretary shall convey and assign to the District all right, title, and interest of the United States in and to the Rock Slough fish screen facility pursuant to the Rock Slough fish screen facility title transfer agreement.
 (2)CooperationNo later than 180 days after the conveyance of the Contra Costa Canal, the Secretary and the District shall enter into good faith negotiations to accomplish the conveyance and assignment under paragraph (1).
 (c)Payment of costsThe District shall pay to the Secretary any administrative and real estate transfer costs incurred by the Secretary in carrying out the conveyances and assignments under subsections (a) and (b), including the cost of any boundary survey, title search, cadastral survey, appraisal, and other real estate transaction required for the conveyances and assignments.
			(d)Compliance with environmental laws
 (1)In generalBefore carrying out the conveyances and assignments under subsections (a) and (b), the Secretary shall comply with all applicable requirements under—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (C)any other law applicable to the Contra Costa Canal or the acquired land. (2)EffectNothing in this Act modifies or alters any obligations under—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or (B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
					4.Relationship to existing Central Valley Project contracts
 (a)In generalNothing in this Act affects— (1)the application of the reclamation laws to water delivered to the District pursuant to any contract with the Secretary; or
 (2)subject to subsection (b), the contracts. (b)Amendments to contractsThe Secretary and the District may modify the contracts as necessary to comply with this Act.
			(c)Liability
 (1)In generalExcept as provided in paragraph (2), the United States shall not be liable for damages arising out of any act, omission, or occurrence relating to the Contra Costa Canal or the acquired land.
 (2)ExceptionThe United States shall continue to be liable for damages caused by acts of negligence committed by the United States or by any employee or agent of the United States before the date of the conveyance and assignment under section 3(a), consistent with chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act).
 (3)LimitationNothing in this Act increases the liability of the United States beyond the liability provided under chapter 171 of title 28, United States Code.
 5.ReportIf the conveyance and assignment authorized by section 3(a) is not completed by the date that is 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report that—
 (1)describes the status of the conveyance and assignment; (2)describes any obstacles to completing the conveyance and assignment; and
 (3)specifies an anticipated date for completion of the conveyance and assignment.November 14, 2018Reported without amendment